Management's Discussion and Analysis of Financial Condition and Results of Operations of Grand Peak Capital Corp. as at January 29, 2008 The following discussion and analysis of the financial condition and results of operations of Grand Peak Capital Corp. (formerly, "Black Mountain Capital Corporation") (the "Company") should be read in conjunction with the consolidated financial statements and related notes for the fiscal years ended September 30, 2008 and 2007 the ("Financial Statements").During fiscal year 2007, the Company changed its financial year end from December 31 to September 30.As such, the discussion pertaining to the fiscal year 2008 results herein will be a twelve month period ended September 30, 2008, and the comparative period ending September 30, 2007 will be a nine month period.The Company's financial statements included herein were prepared in accordance with Canadian generally accepted accounting principles ("Canadian GAAP") and are expressed in U.S. dollars. Forward-looking statements include, without limitation, statements regarding the outlook for future operations, forecasts of future costs and expenditures, evaluation of market conditions, the outcome of legal proceedings, the adequacy of reserves, or other business plans. Investors are cautioned that any such forward-looking statements are not guarantees and may involve risks and uncertainties, and that actual results may differ from those in the forward-looking statements as a result of various factors such as general economic and business conditions, including changes in interest rates, prices and other economic conditions; actions by competitors; natural phenomena; actions by government authorities, including changes in government regulation; uncertainties associated with legal proceedings; technological development; future decisions by management in response to changing conditions; the ability to execute prospective business plans; and misjudgments in the course of preparing forward-looking statements.These risks, as well as others, could cause actual results and events to vary significantly.The Company does not undertake any obligation to release publicly any revision for updating any voluntary forward-looking statements. Selected Financial Data The following table summarizes selected consolidated financial data for the Company prepared in accordance with Canadian GAAP.The information in the following table was extracted from the more detailed consolidated Financial Statements and related notes and should be read in conjunction with such Financial Statements. Canadian GAAP Year Ended 9 Months Year Ended Sept 30, Ended Sept 30, December 31 2008 2007 2006 2005 2004 Revenues $ 358 $ 29 $ 31 $ 52 $ 61 Net Income (loss) operations 416 (106 ) (77 ) (300 ) (1,829 ) Net Income (loss) per share Basic 0.06 (0.01 ) (0.01 ) (0.05 ) (0.31 ) Fully diluted 0.05 (0.01 ) (0.01 ) (0.05 ) (0.31 ) Total assets 2,330 1,180 448 149 797 Net assets 1,679 565 38 (361 ) (49 ) Debt 651 615 411 510 847 Shareholders' equity 1,679 565 38 (361 ) (49 ) Capital stock ,329 3,279 2,649 3,456 3,456 Dividends – – – - 269 Weighted average common stock outstanding, fully diluted (in thousands of shares) 7,411 13,700 7,940 5,934 5,934 The following selected financial data for the past eight business quarters have been summarized from the Company’s unaudited quarterly financial statements and are qualified in their entirety by reference to, and should be read in conjunction with, such financial statements: 2008 2007 2006 Q4 Q3 Q2 Q1 Q3 Q2 Q1 Q4 (in thousands, other than per share amounts) Revenues $ (169 ) $ 947 $ 25 $ 18 $ 29 $ 14 $ 2 $ 89 Net income (loss) 115 847 (57 ) (26 ) (106 ) 37 (14 ) (34 ) Net income (loss) per share Basic (0.02 ) 0.078 (0.01 ) (0.01 ) (0.01 ) (0.003 ) (0.002 ) (0.005 ) Fully diluted (0.02 ) 0.078 (0.01 ) (0.01 ) (0.01 ) (0.003 ) (0.002 ) (0.005 ) Total assets 2,330 3,115 2,224 2,252 1,180 625 441 448 Net assets 1,679 2,519 1,579 1,610 566 465 30 38 Debt 651 404 645 642 615 400 411 411 Shareholders' equity (deficit) 1,679 3,219 1,579 1,609 565 225 30 38 Capital stock 4,329 4,350 4,350 4,350 3,279 2,899 3,456 2,649 Weighted average common stock outstanding, fully diluted shares 7,411 14,267 14,267 13,700 13,700 11,033 7,940 7,940 Operating Results The Company operates in both the United States and Canada and, as such, the Company's consolidated financial results are subject to foreign currency exchange rate fluctuations. The Company reports its results of operations in U.S. dollars and translates assets and liabilities into U.S. dollars at the rate of exchangeon the balance sheet date. Unrealized gains and losses from these translations are recorded on the consolidated balance sheet as "accumulated other comprehensive income". 2 Expenses increased to $254,272 in fiscal 2008 compared to $135,724 in fiscal 2007.For the period ended September 30, 2008, expenses consisted mainly of professional fees of $95,328, consulting fees of $56,096, bank charges and interest of $30,040 and regulatory, transfer agent and shareholder communication fees of $44,997. Other income before other items includes interest and royalty income of $43,952 for fiscal 2008 compared to revenues of $29,386 for the fiscal 2007.In the third quarter of fiscal 2008, the Company entered into various property management and consulting agreements that provided a substantial increase in revenues but by the year end only $314,158 of these revenues were earned.Property consulting revenues earned the third quarter of fiscal 2008 were adjusted as those fees were never collected due to a delay in the real estate transactions.The quarter three property management and consulting revenues were adjusted from $623,062 to $160,650. The
